Opinion issued January 29, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-02-00132-CR
          01-02-00133-CR
          01-02-00134-CR
          01-02-00135-CR
____________

LOUIS EDWARD SPIVEY, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 208th District Court
Harris County, Texas
Trial Court Cause Nos. 834838, 834839, 834840, and 834841




MEMORANDUM  OPINION
               Appellant, Louis Edward Spivey, pleaded guilty to four separate offenses
of aggravated sexual assault.  The trial court assessed punishment at confinement for
20 years in each case.  We affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that the appeals are wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967).  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978).
               The motion to withdraw as counsel states that a copy of the brief was
delivered to appellant, whom counsel advised by letter of his right to examine the
appellate record and file a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510
(Tex. Crim. App. 1991).  More than 30 days have passed, and appellant has not filed
a pro se brief.  We have carefully reviewed the record and counsel’s brief.  We find
no reversible error in the record, and agree that the appeals are wholly frivolous.
               We affirm the judgments of the trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).